  

CONSULTING AGREEMENT 

 

THIS CONSULTING AGREEMENT (the "Agreement") is made and entered into this day of
June 8, 2015, (the "Effective Date") by and between Microlin Bio, Inc., a
Delaware corporation duly organized under law and having an usual place of
business at 302A W. 12th Street, Suite 114, New York, NY 10014 (hereinafter
referred to as the “Company") and Sonya Zabludoff Palmer (hereinafter referred
to as the "Consultant") residing at 4310 Trias St San Diego, CA 92103.

 

WHEREAS, the Company wishes to engage the Consultant to provide the services
described herein and Consultant agrees to provide the services for the
compensation and otherwise in accordance with the terms and conditions contained
in this Agreement,

 

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, accepted and agreed to, the Company and the Consultant, intending
to be legally bound, agree to the terms set forth below.

 

1.             TERM. Commencing as of the Effective Date, and continuing for a
period of one

(1) year (the “Term”), unless earlier terminated pursuant to Article 4 hereof,
the Consultant agrees that he/she will serve as a consultant to the Company.
This Agreement may be renewed or extended for any period as may be agreed by the
parties.

 

2.DUTIES AND SERVICES.

 

(a)                    Consultant's duties and responsibilities shall be to
provide strategic, scientific and technical advice and support to the company
and its CEO in the company’s preclinical development efforts, including
scientific planning, experimentation design, data analysis and vendor selection
and management. In addition, the consultant shall assist in document
preparation, including business plans, corporate presentation, S-1 document,
financial model and other related material and work as requested by the Company,
the Executive management personnel or Board of Directors. The Consultant shall
report directly to the Chairman (collectively, the “Duties” or “Services”).

 

(b)                   The Consultant represents and warrants to the Company that
he/she is under no contractual or other restrictions or obligations which are
inconsistent with the execution of this Agreement, or which will interfere with
the performance of his/her Duties. Consultant represents and warrants that the
execution and performance of this Agreement will not violate any policies or
procedures of any other person or entity for which he/she performs Services
concurrently with those performed herein.

 1 

 

(c)                  In performing the Services, Consultant shall comply, to the
best of his/her knowledge, with all business conduct, regulatory and health and
safety guidelines established by the Company for any governmental authority with
respect to the Company’s business.

 

3.CONSULTING FEE.

 

(a)                   Subject to the provisions hereof, the Company shall pay
Consultant a hourly consulting fee of $225 per hour, paid monthly (the
"Consulting Fee"). The Consultant agrees to devote a minimum of twenty (20)
hours per month for services to the company. The Consultant shall submit a brief
summary report to the Company of her activities for the month just ended during
the Term of this Agreement. Additionally, the company will issue the option to
purchase 10,000 of the company’s outstanding shares at the time of this
agreement. These options shall vest over a four (4) year period as follows;
twenty five percent (25%) of the shares shall vest on the first anniversary of
this agreement and the remaining shares shall vest on a monthly basis over the
remaining three-year period on a pro-rata basis. The Consultant acknowledges
that this is the only form of compensation provide for his/her services. 

 

(b)                  Consultant shall be entitled to prompt reimbursement for
all pre-approved expenses incurred in the performance of his/her Duties, upon
submission and approval of written statements and receipts in accordance with
the then regular procedures of the Company.

 

(c)                  The Consultant agrees that all Services will be rendered by
him/her as an independent contractor and that this Agreement does not create an
employer-employee relationship between the Consultant and the Company. The
Consultant shall have no right to receive any employee benefits including, but
not limited to, health and accident insurance, life insurance, sick leave and/or
vacation. Consultant agrees to pay all taxes including, self-employment taxes
due in respect of the Consulting Fee and to indemnify the Company in the event
the Company is required to pay any such taxes on behalf of the Consultant. 

 

4.EARLY TERMINATION OF THE TERM.

 

(a)                   If the Consultant voluntarily ceases performing his/her
Duties, becomes physically or mentally unable to perform his/her Duties, or is
terminated for cause, then, in each instance, the Consulting Fee shall cease and
terminate as of such date. Any termination “For Cause” shall be made in good
faith.

 

(b)                  This Agreement may be terminated without cause by either
party upon not less than fifteen (15) days prior written notice by either party
to the other.

 2 

 

(c)                  Upon termination under Sections 4(a) or 4(b), neither party
shall have any further obligations under this Agreement, except for the
obligations which by their terms survive this termination as noted in Section 16
hereof. Upon termination and, in any case, upon the Company’s request, the
Consultant shall return immediately to the Company all Confidential Information,
as hereinafter defined, and copies thereof.

 

5.                  RESTRICTED ACTIVITIES. During the Term and for a period of
five (5) year thereafter, Consultant will not, directly or indirectly:

 

(i)                    solicit or request any employee of or consultant to the
Company to leave the employ of or cease consulting for the Company;

 

(ii)                  solicit or request any employee of or consultant to the
Company to join the employ of, or begin consulting for, any individual or entity
that researches, develops, markets or sells products that compete with those of
the Company;

 

(iii)                solicit or request any individual or entity that
researches, develops, markets or sells products that compete with those of the
Company, to employ or retain as a consultant any employee or consultant of the
Company; or

 

(iv)                   induce or attempt to induce any supplier or vendor of the
Company to terminate or breach any written or oral agreement or understanding
with the Company.

 

6.PROPRIETARY RIGHTS.

 

(a)                   Definitions. For the purposes of this Article 6, the terms
set forth below shall have the following meanings:

 

(i)                     Concept and Ideas. Those concepts and ideas disclosed by
the Company to Consultant or which are first developed by Consultant during the
course of the performance of Services hereunder and which relate to the Company'
present, past or prospective business activities, services, and products, all of
which shall remain the sole and exclusive property of the Company. The
Consultant shall have no publication rights and all of the same shall belong
exclusively to the Company.

 

(ii)                    Confidential Information. For the purposes of this
Agreement, Confidential Information shall mean and collectively include: all
information relating to the business, plans and/or technology of the Company
including, but not limited to technical information including inventions,
methods, plans, processes, specifications, characteristics, assays, raw data,
scientific preclinical or clinical data, records, databases, formulations,
clinical protocols, equipment design, know-how, experience, and trade secrets;
developmental, marketing, sales, customer, supplier, consulting relationship
information, operating, performance, and cost information; computer programming
techniques whether in tangible or intangible form, and all record bearing media
containing or disclosing the foregoing information and techniques including,
written business plans, patents and patent applications, grant applications,
notes, and memoranda, whether in writing or presented, stored or maintained in
or by electronic, magnetic, or other means.

 3 

 



  

Notwithstanding the foregoing, the term “Confidential Information” shall not
include any information which: (a) can be demonstrated to have been in the
public domain or was publicly known or available prior to the date of the
disclosure to Consultant; (b) can be demonstrated in writing to have been
rightfully in the possession of Consultant prior to the disclosure of such
information to Consultant by the Company; (c) becomes part of the public domain
or publicly known or available by publication or otherwise, not due to any
unauthorized act or omission on the part of Consultant; or (d) is supplied to
Consultant by a third party without binder of secrecy, so long as that such
third party has no obligation to the Company or any of its affiliated companies
to maintain such information in confidence.

 

(b)                    Non-Disclosure to Third Parties. Except as required by
Consultant's Duties, Consultant shall not, at any time now or in the future,
directly or indirectly, use, publish, disseminate or otherwise disclose any
Confidential Information, Concepts, or Ideas to any third party without the
prior written consent of the Company which consent may be denied in each
instance and all of the same, together with publication rights, shall belong
exclusively to the Company.

 

(c)                    Documents, etc. All documents, diskettes, tapes,
procedural manuals, guides, specifications, plans, drawings, designs and similar
materials, lists of present, past or prospective customers, customer proposals,
invitations to submit proposals, price lists and data relating to the pricing of
the Company' products and services, records, notebooks and all other materials
containing Confidential Information or information about Concepts or Ideas
(including all copies and reproductions thereof), that come into Consultant's
possession or control by reason of Consultant's performance of the relationship,
whether prepared by Consultant or others: (a) are the property of the Company,
(b) will not be used by Consultant in any way other than in connection with the
performance of his/her Duties, (c) will not be provided or shown to any third
party by Consultant, (d) will not be removed from the Company's or Consultant’s
premises (except as Consultant's Duties require), and (e) at the termination
(for whatever reason), of Consultant's relationship with the Company, will be
left with, or forthwith returned by Consultant to the Company.

 

(d)                Patents, etc. The Consultant agrees that the Company is and
shall remain the exclusive owner of the Confidential Information and Concepts
and Ideas. Any interest in patents, patent applications, inventions,
technological innovations, trade

 4 

 

names, trademarks, service marks, copyrights, copyrightable works, developments,
discoveries, designs, processes, formulas, know-how, data and analysis, whether
registrable or not ("Developments"), which Consultant, as a result of rendering
Services to the Company under this Agreement, may conceive or develop, shall:
(i) forthwith be brought to the attention of the Company by Consultant and (ii)
belong exclusively to the Company. No license or conveyance of any such rights
to the Consultant is granted or implied under this Agreement.

 

(e)                   Assignment. The Consultant hereby assigns and, to the
extent any such assignment cannot be made at present, hereby agrees to assign to
the Company, without further compensation, all of his/her right, title and
interest in and to all Concepts, Ideas, and Developments. The Consultant will
execute all documents and perform all lawful acts which the Company considers
necessary or advisable to secure its rights hereunder and to carry out the
intent of this Agreement.

 

7.                   EQUITABLE RELIEF. Consultant agrees that any breach of
Articles 5 and 6 above by him/her would cause irreparable damage to the Company
and that, in the event of such breach, the Company shall have, in addition to
any and all remedies of law, the right to an injunction, specific performance or
other equitable relief to prevent the violation or threatened violation of
Consultant's obligations hereunder.

 

8.                   WAIVER. Any waiver by the Company of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach of the same or any other provision hereof. All waivers by the
Company shall be in writing.

 

9.                   SEVERABILITY; REFORMATION. In case any one or more of the
provisions or parts of a provision contained in this Agreement shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
or part of a provision of this Agreement; and this Agreement shall, to the
fullest extent lawful, be reformed and construed as if such invalid or illegal
or unenforceable provision, or part of a provision, had never been contained
herein, and such provision or part reformed so that it would be valid, legal and
enforceable to the maximum extent possible. Without limiting the foregoing, if
any provision (or part of provision) contained in this Agreement shall for any
reason be held to be excessively broad as to duration, activity or subject, it
shall be construed by limiting and reducing it, so as to be enforceable to the
fullest extent compatible with then existing applicable law.

 

10.                ASSIGNMENT. The Company shall have the right to assign its
rights and obligations under this Agreement to a party which assumes the
Company' obligations hereunder. Consultant shall not have the right to assign
his/her rights or obligations under this Agreement without the prior written
consent of the Company. This Agreement shall be binding upon and inure to the
benefit of the Consultant's heirs and legal representatives in the event of
his/her death or disability.

 5 

 

11.  HEADINGS. Headings and subheadings are for convenience only and shall not
be deemed to be a part of this Agreement.

 

12.  AMENDMENTS. This Agreement may be amended or modified, in whole or in part,
only by an instrument in writing signed by all parties hereto.

 

13.  NOTICES. Any notices or other communications required hereunder shall be in
writing and shall be deemed given when delivered in person or when mailed, by
certified or registered first class mail, postage prepaid, return receipt
requested, addressed to the parties at their addresses specified in the preamble
to this Agreement or to such other addresses of which a party shall have
notified the others in accordance with the provisions of this Section 13.

 

14. COUNTERPART S. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original and all of which shall be deemed a
single agreement.

 

15.  GOVERNING LAW. This Agreement shall be construed in accordance with and
governed for all purposes by the laws of the state of New York applicable to
contracts executed and wholly performed within such jurisdiction. Any dispute
arising hereunder shall be referred to and heard in only a court located in New
York.

 

16.  SURVIVAL. The provisions of Sections 5 to 9 and 15 to 16 of this Agreement
shall survive the expiration of the Term or the termination of this Agreement.
This Agreement supersedes all prior agreements, written or oral, between the
Company and the Consultant relating to the subject matter of this Agreement.

 

EXECUTED, under seal, effective as of the Effective Date.

 

MICROLIN BIO, INC.

 

 

 

By: /s/ Joe Hernandez

Joe Hernandez

Executive Chairman

Hereunto Duly Authorized

CONSULTANT

 

 

 

/s/ Sonya Zabludoff Palmer

Sonya Zabludoff Palmer

 



 6 

 

